DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/27/2022, with respect to the rejection(s) of the  claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miki et al. U.S. PGPub 2018/0233914.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, 17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miki et al. U.S. PGPub 2018/0233914.
Regarding claim 1, Miki discloses a method of charging and discharging an energy storage system based on its current percent state of charge, comprising the steps of: inputting four or more daily time periods into the energy storage system (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); assigning one of said time periods to be a top level time period (e.g. Sj time period) and a second of said time periods to be a second level time period (e.g. Sh time period) based on a time-of-use rate schedule (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); determining a unique charge profile for each time period that maximizes the percent state of charge of the energy storage system immediately prior to entering top level time period and secondarily maximizes the percent state of charge of the energy storage system immediately prior to entering into the second level time period (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); determining a unique discharge profile for each time period that maximizes the percent state of charge of the energy storage system immediately prior to entering top level time period and secondarily maximizes the percent state of charge of the energy storage system immediately prior to entering into the second level time period (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); 
calculating a net profile for each time period based on the charge profile and the discharge profile for each time period wherein the step of calculating the net profile for each time period takes into account an historical usage data of the energy storage system and an historical generation data (e.g. pg. 5, ¶59) of an attached renewable energy generator (e.g. solar power), and maximizes the percent state of charge of the energy storage system immediately prior to entering top level time period and secondarily maximizes the percent state of charge of the energy storage system immediately prior to entering into the second level time period (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); and upon entering a time period, setting a goal for the percent state of charge of the energy storage system (e.g. target SOC) based on a current percent state of charge and the net profile for said time period, and charging or discharging the energy storage system based on the difference between the current percent state of charge and the goal for said time period (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7). 
 	Regarding claim 2, Miki discloses the method of claim 1, further comprising the step of: calculating an estimated charging power based on: (a) the current state of charge (e.g. pg. 7, ¶72 and 75-76), (b) the goal for the percent state of charge of the energy storage system (e.g. pg. 7, ¶72 and 75-76), (c) an amount of time remaining in the time period (e.g. pg. 7-8, ¶72, 75-76 and 81-85; pg. 9-11, ¶101-113; pg. 12, ¶125-126), and (d) a total storage capacity of the energy storage system (e.g. pg. 7-8, ¶72, 75-76 and 81-85; pg. 9-11, ¶101-113; pg. 12, ¶125-126); and charging the energy storage system at a rate equal to the estimated charging power (e.g. pg. 7-8, ¶72, 75-76 and 81-85; pg. 9-11, ¶101-113; pg. 12, ¶125-126). 
 	Regarding claim 15, Miki discloses an energy storage system for optimizing the use of renewable energy generated power in accordance with  time-of-use electricity rates, comprising: a battery configured to report its percent state of charge (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); an inverter (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); an energy input configured to receive energy generated by a renewable energy generation system (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); memory for storing information about (a) a time-of-use rate schedule with four or more distinct daily time periods (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7), (b) a renewable energy generation data set, and an historical usage information data set (e.g. pg. 5, ¶59); a user interface configured to receive information about a charge profile for each time period and configured to receive information about a top level time period and a second level time period (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); a processor configured to generate a net profile for each time period based on the percent state of charge, the charge profile, the renewable energy generation data set, the historical usage information data set, and an amount of time remaining in the time period, and configured to maximize the percent state of charge of the energy storage system immediately prior to entering top level time period and secondarily maximize the percent state of charge of the energy storage system immediately prior to entering into the second level time period (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7); and a controller for charging and discharging said battery as directed by the processor (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7). 
 	Regarding claim 17, Miki discloses the energy storage system of claim 15 further comprising memory for storing information about historical renewable energy generation data, wherein the processor is further configured to generate net profiles for said time periods based on said historical renewable energy generation data (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7). 
 	Regarding claim 19, Miki discloses the energy storage system of claim 15 further comprising a processor for calculating charging power (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7). 
 	Regarding claim 20, Miki discloses the energy storage system of claim 15 wherein said energy input is connected to said renewable energy generation system through a series of electrical breakers and meters (e.g. pg. 4, ¶41; pg. 14-15, ¶148-150; Fig. 1, 4 and 8), and wherein said renewable energy generation data is estimated renewable energy generation data (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7). 
 	Regarding claim 21, Miki discloses the energy storage system of claim 1 wherein the number of time periods is five or more (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7).
 	Regarding claim 22, Miki discloses the energy storage system of claim 1 wherein the step of calculating the net profile for each time period further takes into account forecast weather conditions (e.g. pg. 5, ¶54; pg. 15-16, ¶158). 
 	Regarding claim 23, Miki discloses the energy storage system of claim 1 wherein the goal for the percent state of charge of the time period immediately prior to the top level time period is above 90% (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7).
 	Regarding claim 24, Miki discloses the energy storage system of claim 1 wherein the goal for the percent state of charge of the time period immediately prior to the second level time period is above 80% (e.g. pg. 6, ¶69; pg. 7-8, ¶80-85; pg. 9-11, ¶101-113; pg. 16, ¶167; pg. 18-19, ¶211-215; Fig. 3, 6 and 7). 

Allowable Subject Matter
Claims 8-14 and 25-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 20, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116